DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-7 are allowable. The restriction requirement of claims 8-14, as set forth in the Office action mailed on 08/26/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group II is withdrawn.  Claims 8-14, directed to a method, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant’s arguments, see arguments, filed 02/25/2022, with respect to the rejection of claims 1-16 have been fully considered and are persuasive.  The rejection of claims 1-16 has been withdrawn. 
The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A multilayer ceramic capacitor comprising: a ceramic body including a dielectric layer and having first and second surfaces opposing each other in a width direction of the ceramic body, third and fourth surfaces connecting the first and second surfaces in a length direction of the ceramic body, and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other in a thickness direction of the ceramic body; internal electrodes disposed inside the ceramic body, exposed through the first and second surfaces, and having one end portion exposed through the third or fourth surface; and first and second side margin portions disposed on edges of the internal electrodes, exposed through the first and second surfaces, wherein in a cross-section cut along a width-thickness plane of the ceramic body, an area of an oxide region disposed on the edges of the internal electrodes is less than 10% of an overall area of the internal electrodes exposed through the first and second surfaces.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “an area of an oxide region disposed on the edges of the internal electrodes is less than 10% of an overall area of the internal electrodes exposed through the first and second surfaces” in combination with the other claim limitations. 
Regarding independent claim 8, the prior art fails to teach or suggest, alone or in combination:
A method of manufacturing a multilayer ceramic capacitor, the method comprising: preparing a first ceramic green sheet on which a plurality of first internal electrode patterns are formed at a predetermined interval and a second ceramic green sheet on which a plurality of second internal electrode patterns are formed at a predetermined interval; 3Application No.: 16/863,039 forming a ceramic green sheet stack body by stacking the first and second ceramic green sheets in such a manner that the first and second internal an area of an oxide region disposed on edges of the internal electrodes is less than 10% of an overall area of the internal electrodes exposed through a lateral surface of the ceramic body, a thickness direction of the ceramic body is a direction along which the internal electrodes are stacked, and a width direction of the ceramic body is a direction along which the internal electrodes are exposed through the lateral surface.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “an area of an oxide region disposed on edges of the internal electrodes is less than 10% of an overall area of the internal electrodes exposed through a lateral surface of the ceramic body, a thickness direction of the ceramic body is a direction along which the internal electrodes are stacked, and a width direction of the ceramic body is a direction along which the internal electrodes are exposed through the lateral surface” in combination with the other claim limitations. 
Cited Prior Art
KIM (US 2014/0301014) teaches relevant art in Fig. 1-4.
ONO et al (US 2018/0294097) teaches relevant art in Fig. 5.
SAKATE et al (US 2018/0261390) teaches relevant art in Fig. 3-5.
Kogure et al (US 2018/0108482) teaches relevant art in Table 2.
Mizuno (US 2018/0061575) teaches relevant art in Fig. 4.
Kogure et al (US 2018/0108482) teaches relevant art in Fig. 1-4.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848